17‐1218 
     Ayala v. United States Postal Service 
                                                                                                      
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                                      
                                         SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
                   At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
     the City of New York, on the 22nd day of March, two thousand eighteen. 
      
     PRESENT:   
                   DENNIS JACOBS, 
                   RICHARD C. WESLEY, 
                            Circuit Judges, 
                   EDWARD R. KORMAN,* 
                            District Judge.   
     _____________________________________ 
                                                                  
     Miledys Ayala, 
      
                            Plaintiff‐Appellant, 
                   v.                                                          17‐1218 
                                                                          
     United States Postal Service, et al., 
      
                            Defendants‐Appellees. 
     _____________________________________ 


     * Judge Edward R. Korman, District Court Judge of the United States District Court for 
     the Eastern District of New York, sitting by designation. 
 
FOR APPELLANT:                                        Miledys Ayala, pro se, Bronx, NY. 
 
FOR APPELLEE UNITED                                   Talia Kraemer (Benjamin H. Torrance,on 
STATES POSTAL SERVICE AND                             the brief) Assistant United States 
MEGAN J. BRENNAN:                                     Attorneys, for Geoffrey S. Berman,   
                                                      United States Attorney for the   
                                                      Southern District of New York, New   
                                                      York, NY. 
                                               
FOR NATIONAL ASSSOCIATION                             Peter D. DeChiara, Cohen, Weiss and   
OF LETTER CARRIERS, AFL‐CIO:                          Simon LLP, New York, NY. 
 

       Appeal from a judgment of the United States District Court for the Southern 

District of New York (Broderick, J.). 


       UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED,  ADJUDGED, 

AND DECREED that the judgment of the district court is AFFIRMED.   

       Plaintiff‐appellant Miledys Ayala, pro se, appeals from a judgment in favor of the 

United  States  Postal  Service  (“USPS”)  and  the  National  Association  of  Letter  Carriers, 

AFL‐CIO (“NALC”) in her employment discrimination action.    Ayala alleged national 

origin and age discrimination, as well as retaliation, in violation of Title VII of the Civil 

Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Age Discrimination in Employment 

Act of 1967 (“ADEA”), 29 U.S.C. § 621 et seq.    She also asserted a claim against NALC 

for  breach  of  its  duty  of  fair  representation  (“DFR”).    The  district  court  granted  the 

defendants’  motions  to  dismiss,  finding  that:  Ayala  had  failed  to  exhaust  her 

administrative remedies with respect to her Title VII and ADEA claims against NALC; 
the Title VII and ADEA claims against both defendants were time barred; and her DFR 

claim  was  both  time  barred  and  inadequately  pleaded.    This  appeal  followed.    We 

assume the parties’ familiarity with the underlying facts, the procedural history of the 

case, and the issues on appeal. 

       We review de novo the dismissal of a complaint pursuant to Federal Rule of Civil 

Procedure 12(b)(6), accepting all factual allegations as true and drawing all reasonable 

inferences in plaintiff’s favor.    Biro v. Condé Nast, 807 F.3d 541, 544 (2d Cir. 2015).    The 

complaint must plead “enough facts to state a claim to relief that is plausible on its face.”   

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).    Although a court must accept as 

true all the factual allegations in the complaint, that requirement is “inapplicable to legal 

conclusions.”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). 

       Ayala  contends  that  she  complied  with  the  Equal  Employment  Opportunity 

Commission (“EEOC”) process, and that her filings were timely.    Ayala was required to 

file her complaint within 90 days of receiving a right‐to‐sue letter from the EEOC.    See 

42  U.S.C.  § 2000e‐16(d)  (incorporating,  among  other  things,  Title  VII’s  general  timing 

requirements for suits by federal employees); id. § 2000e‐5(f)(1) (90 days to file suit); Long 

v. Frank, 22 F.3d 54, 56–58 (2d Cir. 1994) (incorporating Title VII’s timing requirements 

for ADEA claims brought under 29 U.S.C. § 633a).    Ayala alleged that she received her 



                                               3
right‐to‐sue letter on March 23, 2015.    She therefore had until Monday, June 22, 2015, to 

file her complaint, but did not file until June 23, 2015.    Accordingly, her claims against 

USPS  are time barred.    See Ellul v. Congregation  of  Christian  Bros., 774 F.3d 791,  798 

n.12 (2d Cir. 2014) (“[A] statute of limitations defense may be decided on a Rule 12(b)(6) 

motion if the defense appears on the face of the complaint.”). 

       The  district  court’s  conclusion  that  there  was  no  basis  for  applying  equitable 

tolling was also correct.    In opposing dismissal, Ayala contended that she been dealing 

with emotional issues.    She also asserted that she had gone to the court on the last day 

in  which  she  could  timely  file,  but  did  not  file  because  of  an  error  in  her  complaint.   

These allegations, taken as true, are insufficient to demonstrate the “rare and exceptional 

circumstance[s]” warranting equitable tolling.    Smith v. McGinnis, 208 F.3d 13, 17 (2d 

Cir.  2000)  (internal  citation  and  quotation  marks  omitted);  see  also  Zerilli‐Edelglass  v. 

N.Y.C. Transit Auth., 333 F.3d 74, 80 (2d Cir. 2003) (observing that, for equitable tolling 

to apply, a plaintiff must show that she was “prevented in some extraordinary way from 

exercising [her] rights” (internal citation omitted)). 

       With  respect  to  NALC,  the  district  court  concluded  that  Ayala  had  failed  to 

exhaust her administrative remedies, and further, that any discrimination or retaliation 

claims  were  time  barred.    While  a  plaintiff  need  not  plead  exhaustion,  Hardaway  v. 



                                                  4
Hartford Pub. Works Dep’t, 879 F.3d 486, 491 (2d Cir. 2018), and NALC did not move to 

dismiss Ayala’s discrimination and retaliation claims as time barred, we affirm because 

Ayala’s  complaint  is  devoid  of  any  allegations  giving  rise  to  an  inference  of 

discrimination,  and  her  retaliation  claims  fail  because  she  did  not  allege  that  her 

participation in any protected activity led to retaliation. 

       Finally,  Ayala  challenges  the  district  court’s  ruling  that  her  DFR  claim  against 

NALC  was  untimely,  contending  that  she  did  not  become  aware  of  her  claim  until 

reading an internet article in November 2015.    The statute of limitations on a DFR claim 

is six months.    See Buttry v. Gen. Signal Corp., 68 F.3d 1488, 1492 (2d Cir. 1995).    The 

limitations period “begins to run when a plaintiff knows or reasonably should know that 

the  union  has  breached  its  duty  of  fair  representation,”  and  “the  union’s  subsequent 

failure to actually represent the plaintiff[] cannot be treated as a continuing violation that 

preclude[s]  the  running  of  the  limitation  period.”    Buttry,  68  F.3d  at  1492  (internal 

citation  and  quotation  marks  omitted,  alteration  in  original).    The  most  recent  event 

alleged concerning NALC is that it failed to adequately represent her in connection with 

her April 2013 firing.    Therefore, her DFR claim accrued at latest in November 2013, and 

is consequently time barred.     

        



                                                5
      We have considered Ayala’s remaining arguments and find them to be without 

merit.    Accordingly, we AFFIRM the judgment of the district court. 

                                        FOR THE COURT:   
                                        Catherine O’Hagan Wolfe, Clerk of Court 
                                         




                                           6